For Immediate Release Date:April 30, 2014 Contact:Roger S. Deacon Chief Financial Officer Phone:(215) 775-1435 FOX CHASE BANCORP, INC. REPORTS EARNINGS FOR THE THREE MONTHS ENDED MARCH 31, 2014 (Improving Credit Leads to Increased Earnings) HATBORO, PA. April 30, 2014 – Fox Chase Bancorp, Inc. (the “Company”) (NASDAQ GS: FXCB), the holding company for Fox Chase Bank (the “Bank”), today announced net income of $2.0 million, or $0.17 per diluted share, for the three months ended March 31, 2014, compared to net income of $1.8 million, or $0.16 per diluted share, for the three months ended March 31, 2013 and $1.5 million, or $0.13 per diluted share, for the three months ended December 31, 2013. Commenting on the performance for the quarter, Thomas M. Petro, President and CEO, said “We are pleased to report earnings of $2.0 million for the first quarter of 2014.Return on assets increased to 0.72% driven by improving credit quality and a stable net interest margin.Asset quality continues to improve, as evidenced by significant reductions in nonperforming assets to 0.79% of total assets at March 31, 2014.Our business strategy, which is focused on developing long-term business relationships, continues to generate commercial loan growth even though loans decreased this quarter due to seasonal factors.” Highlights for the quarter ended March 31, 2014 included: ● Total average assets were $1.09 billion for the three months ended March 31, 2014 as compared to $1.10 billion for the three months ended December 31, 2013 and $1.07 billion for the three months ended March 31, 2013.Total average commercial loans increased by $12.2 million, or 2.2% to $566.2 million for the three months ended March 31, 2014, compared to $554.0 million for the three months ended December 31, 2013.Additionally, average commercial loans increased by $63.3 million, or 12.6% for three months ended March 31, 2014, compared to $502.9 million for the three months ended March 31, 2013. ● Total end of period assets were $1.08 billion at March 31, 2014 as compared to $1.12 billion at December 31, 2013 and $1.09 billion at March 31, 2013.Total commercial loans decreased by $22.7 million, or 3.9% to $559.6 million at March 31, 2014, compared to $582.3 at December 31, 2013, and increased $47.6 million, or 9.3%, compared to $512.0 million at March 31, 2013.The decrease in the current quarter is primarily a result of a seasonal reduction in lines of credit utilization. ● Nonperforming assets totaled $8.6 million, or 0.79% of total assets, at March 31, 2014 compared to $15.0 million, or 1.35% of total assets, at December 31, 2013 and $24.3 million, or 2.24% of total assets, at March 31, 2013. ● Return on average assets improved to 0.72% for the three months ended March 31, 2014, compared to 0.54% for the three months ended December 31, 2013 and 0.68% for the three months ended March 31, 2013. ● Net interest income increased $404,000, or 5.1%, to $8.3 million for the three months ended March 31, 2014, compared to $7.9 million for the three months ended March 31, 2013. The net interest margin was 3.17% for the three months ended March 31, 2014 and December 31, 2013, and 3.07% for the three months ended March 31, 2013. ● Credit related costs, which include (i) provision for loan losses, (ii) valuation adjustments on assets acquired through foreclosure and (iii) net (loss) gain on sale of assets acquired through foreclosure, totaled $282,000 for the three months ended March 31, 2014, compared to $1.2 million for the three months ended December 31, 2013 and $885,000 for the three months ended March 31, 2013.Net loan charge-offs totaled $93,000 for the three months ended March 31, 2014, compared to $49,000 for the three months ended December 31, 2013 and $207,000 for the three months ended March 31, 2013. ● Noninterest income decreased $595,000 to $459,000 for the three months ended March 31, 2014 compared to $1.1 million for the three months ended March 31, 2013 primarily due to a gain on sale of investment securities of $361,000 in 2013 and a decrease of $203,000 in equity in earnings of affiliates due to lower mortgage loan volume. ● Noninterest expense increased $318,000, or 5.6%, to $6.0 million for the three months ended March 31, 2014, compared to $5.7 million for the three months ended March 31, 2013.Salaries, benefits and other compensation increased $136,000, or 3.9%, for the three months ended March 31, 2014 compared to the three months ended March 31, 2013, primarily as a result of increased staffing costs.Professional fees increased $190,000, or 66.0%, for the three months ended March 31, 2014 compared to the three months ended March 31, 2013 due to legal workout costs. The Company also announced that its Board of Directors declared a cash dividend of $0.10 per outstanding share of common stock. The dividend will be paid on or about May 29, 2014 to stockholders of record as of the close of business on May 15, 2014. Fox Chase Bancorp, Inc. will host a conference call to discuss first quarter 2014 results on Thursday, May 1, 2014 at 9:00 am EDT.The general public can access the call by dialing (888) 317-6016.A replay of the conference call will be available through June 16, 2014 by dialing (877) 344-7529; use Conference ID: 10044276. Fox Chase Bancorp, Inc. is the stock holding company of Fox Chase Bank. The Bank is a Pennsylvania state-chartered savings bank originally established in 1867.The Bank offers traditional banking services and products from its main office in Hatboro, Pennsylvania and nine branch offices in Bucks, Montgomery, Chester and Philadelphia Counties in Pennsylvania and Atlantic and Cape May Counties in New Jersey.For more information, please visit the Bank’s website at www.foxchasebank.com. This news release contains forward-looking statements within the meaning of the federal securities laws. Forward-looking statements can generally be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein.These risks and uncertainties involve general economic trends, changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets; changes in real estate value and the real estate market, regulatory changes, possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, the outcome of pending litigation, and market disruptions and other effects of terrorist activities.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required under the rules and regulations of the Securities and Exchange Commission. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended March 31, (Unaudited) INTEREST INCOME Interest and fees on loans $ $ Interest on mortgage related securities Interest on investment securities 71 Other interest income 1 Total Interest Income INTEREST EXPENSE Deposits Short-term borrowings 25 32 Federal Home Loan Bank advances Other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses NONINTEREST INCOME Service charges and other fee income Net loss on sale of assets acquired through foreclosure (4 ) Income on bank-owned life insurance Equity in earnings of affiliate ) Net gain on sale of investment securities Other 23 50 Total Noninterest Income NONINTEREST EXPENSE Salaries, benefits and other compensation Occupancy expense Furniture and equipment expense Data processing costs Professional fees Marketing expense 41 30 FDIC premiums Assets acquired through foreclosure expense Other Total Noninterest Expense Income Before Income Taxes Income tax provision Net Income $ $ Earnings per share: Basic $ $ Diluted $ $ CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except Share Data) March 31, December 31, (Unaudited) (Audited) ASSETS Cash and due from banks $ $ Interest-earning demand deposits in other banks Total cash and cash equivalents Investment securities available-for-sale Mortgage related securities available-for-sale Mortgage related securities held-to-maturity (fair value of $75,168 at March 31, 2014 and $67,491 at December 31, 2013) Loans, net of allowance for loan losses of $11,436 at March 31, 2014 and $11,529 at December 31, 2013 Federal Home Loan Bank stock, at cost Bank-owned life insurance Premises and equipment, net Assets acquired through foreclosure Real estate held for investment Accrued interest receivable Mortgage servicing rights, net Deferred tax asset, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Short-term borrowings Federal Home Loan Bank advances Other borrowed funds Advances from borrowers for taxes and insurance Accrued interest payable Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock ($.01 par value; 1,000,000 shares authorized, none issued and outstanding at March 31, 2014 and December 31, 2013) Common stock ($.01 par value; 60,000,000 shares authorized, 12,148,430 shares outstanding at March 31, 2014 and 12,147,803 shares outstanding at December 31, 2013) Additional paid-in capital Treasury stock, at cost (2,468,172 shares at March 31, 2014 and December 31, 2013) ) ) Common stock acquired by benefit plans ) ) Retained earnings Accumulated other comprehensive loss, net ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF THE COMPANY (UNAUDITED) (Dollars in Thousands, Except Per Share Data) March 31, December 31, March 31, CAPITAL RATIOS: Stockholders’ equity (to total assets) (1) % % % Tier 1 capital (to adjusted assets) (2) Tier 1 risk –based capital (to risk-weighted assets) (2) Total risk-based capital (to risk-weighted assets) (2) ASSET QUALITY INDICATORS: Nonperforming Assets: Nonaccruing loans $ $ $ Accruing loans past due 90 days or more Total nonperforming loans $ $ $ Assets acquired through foreclosure Total nonperforming assets $ $ $ Ratio of nonperforming loans to total loans % % % Ratio of nonperforming assets to total assets Ratio of allowance for loan losses to total loans Ratio of allowance for loan losses to nonperforming loans Troubled Debt Restructurings: Nonaccruing troubled debt restructurings (3) $ $ $ Accruing troubled debt restructurings Total troubled debt restructurings $ $ $ Past Due Loans: 30 - 59 days $ $ $ 60 - 89 days 5 74 Total $ $ $ (1) Represents stockholders’ equity ratio of Fox Chase Bancorp, Inc. (2) Represents regulatory capital ratios of Fox Chase Bank. (3) Nonaccruing troubled debt restructurings are included in total nonaccruing loans above At or for the Three Months Ended March 31, December 31, March 31, PERFORMANCE RATIOS(4): Return on average assets % % % Return on average equity Net interest margin Efficiency ratio (5) OTHER: Tangible book value per share - Core (6) $ $ $ Tangible book value per share (7) $ $ $ Employees (full-time equivalents) (4) Annualized (5) Represents noninterest expense, excluding valuation adjustments on assets acquired through foreclosure and loss on extinguishment of debt, divided by the sum of net interest income and noninterest income,excluding gains or losses on the sale of securities, premises and equipment and assets acquired through foreclosure. (6) Total stockholders’ equity, excluding the impact of accumulated other comprehensive (loss) income, net ($2.7 million loss at March 31, 2014, $4.4 million loss at December 31, 2013 and $2.6 million income atMarch 31,2013), divided by total shares outstanding. (7) Total stockholders’ equity divided by total shares outstanding. Tangible book value per share and book value per share were the same for all periods indicated. AVERAGE BALANCE SHEET (Dollars in Thousands, Unaudited) Three Months Ended March 31, Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost (2) Balance Dividends Cost (2) Assets: Interest-earning assets: Interest-earning demand deposits $ $ % $ $ 1 % Mortgage related securities % % Investment securities % 71 % Loans (1) % % Allowance for loan losses ) ) Net loans Total interest-earning assets % % Noninterest-earning assets Total assets $ $ Liabilities and equity: Interest-bearing liabilities: Interest-bearing deposits $ $ % $ % Borrowings % % Total interest-bearing liabilities % % Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Accumulated comprehensive income ) Total stockholder's equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Nonperforming loans are included in average balance computation. Yields are not presented on a tax-equivalent basis. AVERAGE BALANCE SHEET (Dollars in Thousands, Unaudited) Three Months Ended March 31, 2014 December 31, 2013 Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost (2) Balance Dividends Cost (2) Assets: Interest-earning assets: Interest-earning demand deposits $ $ % $ $ % Mortgage related securities % % Investment securities % 97 % Loans (1) % % Allowance for loan losses ) ) Net loans Total interest-earning assets % % Noninterest-earning assets Total assets $ $ Liabilities and equity: Interest-bearing liabilities: Interest-bearing deposits $ $ % $ $ % Borrowings % % Total interest-bearing liabilities % % Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Accumulated comprehensive income ) ) Total stockholder's equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Nonperforming loans are included in average balance computation. Yields are not presented on a tax-equivalent basis.
